Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 6, 2018

                                       No. 04-18-00486-CR

                                       Robert ROMERO,
                                           Appellant

                                                 v.

                                        STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 562296
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER

        On August 1, 2018, we ordered Appellant Robert Romero to show cause why this appeal
should not be dismissed, explaining that the trial court had signed a certification of defendant’s
right to appeal stating that this “is a plea-bargain case, and the defendant has NO right of
appeal.” See TEX. R. APP. P. 25.2(a)(2). On August 31, 2018, a supplement clerk’s record was
filed containing a corrected certification of defendant’s right to appeal signed by the trial court.
The trial court has certified that the defendant has the right to appeal. We therefore REINSTATE
this appeal on the docket of the court.

        The clerk’s and reporter’s records have been filed. Thus, we ORDER appellant to file his
brief on or before October 8, 2018.



                                                      _________________________________
                                                      Karen Angelini, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2018.
___________________________________
Keith E. Hottle
Clerk of Court